Citation Nr: 1209854	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles McCarvey, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disability, claimed as generalized anxiety disorder.  

The Board notes that the Veteran had been previously denied service connection for PTSD in a final rating decision dated in October 1993.  During the course of the current appeal, the appellant pursued a separate claim of new and material evidence to reopen his previously denied claim of service connection for PTSD.  His claim was ultimately reopened and denied on the merits in a September 2011 rating decision.  However, the file does not indicate that the Veteran has thus far submitted a notice of disagreement with the September 2011 decision.  The Veteran and his attorney are duly advised of the time limit to submit a timely notice of disagreement to appeal the September 2011 rating action.  As the PTSD claim has been adjudicated by the RO as a separate and distinct issue from the claim for generalized anxiety disorder currently on appeal, the Board will thusly acknowledge and preserve this distinction.  In this regard, the Board notes that the facts of the current claim distinguish it from the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court of Appeals for Veterans Claims (Court) found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Thus, in for example a PTSD claim, VA must also consider entitlement to other psychiatric diagnoses, such as depression or anxiety disorders, in addition to PTSD.  In the current case, however, the PTSD claim has been clearly addressed as an independent claim on its own, which is separate and distinct from the claim for service connection for a chronic acquired psychiatric disability now on appeal.  The determinations of the Board in this present appellate decision are therefore not to be construed in any way as addressing the merits of the separate PTSD claim not presently in appellate status.  

In April 2009, the Veteran and his representative appeared at the RO to present oral testimony in support of his claim for service connection for generalized anxiety disorder at a videoconference hearing conducted before the undersigned.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In July 2009, the Board remanded the case to the RO for further evidentiary and procedural development, including to obtain copies of the records pertaining to the Veteran's claim for Social Security Administration (SSA) benefits, as well as all updated VA treatment records, and to provide the Veteran with notice of the Veterans Claims Assistance Act of 2000 (VCAA) that complies with the provisions of Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the need to provide the claimant with notification of assigned ratings and the effective dates for such ratings.  The Board notes that the aforementioned development was carried out in its entirety, in substantial compliance with the directives of the July 2009 Board remand.  Thusly, no remand for further corrective development is deemed necessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thereafter, the claim was readjudicated by the RO in a May 2010 rating decision/supplemental statement of the case, which confirmed the prior denial of VA compensation for generalized anxiety disorder.  The case was returned to the Board in February 2012 and the Veteran now continues his appeal.

In November 2011, correspondence from the Veteran was received at the RO in which he asserted a claim of clear and unmistakable error (CUE) in the September 2011 rating action that denied entitlement to service connection for tinnitus and hearing loss (this statement was also accepted as a notice of disagreement, following which the Veteran was sent a statement of the case in January 2012).  In March 2012, the Board received additional correspondence from the Veteran that again alleged CUE in the September 2011 denials of service connection for tinnitus and hearing loss.  However, this CUE claim has not yet been adjudicated by the RO; therefore, it is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

A chronic acquired psychiatric disability (other than PTSD) did not have its onset during active military service.




CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA and VA's Duty to Notify and Assist.

With respect to the service connection claim that is presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability and effective date.

The current appeal stems from an original claim for VA compensation for a chronic acquired psychiatric disorder (claimed as generalized anxiety disorder), which was received by VA in May 2005.  Letters issued in June 2005 and September 2009 collectively satisfy the duty to notify provisions with respect to all of the aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  To the extent that there may be a defect in the timing of notice, as fully compliant notice was not furnished prior to the initial adjudication of the service connection claim at issue in August 2005, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in May 2010, thereby curing the defective notice error.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): The issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.]    

In addition, the Board finds that the duty to assist the Veteran with respect to his present claim for VA compensation for a chronic psychiatric disorder (other than PTSD) has been satisfied.  All records relevant to this claim that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran's service treatment records, service personnel records, SSA records, private counseling records, and VA records dated 1988 - 2009, showing post-service treatment for his psychiatric complaints have been obtained and associated with his claims file.  Additionally, he has been provided with the opportunity to present oral testimony in support of his claim at a hearing before the Board.  The Veteran and his attorney in the present appeal have not otherwise indicated to VA the existence of any relevant outstanding evidence that must be obtained for VA consideration. 

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his claim for service connection for a chronic psychiatric disorder other than PTSD.  

Although the Veteran was not provided with a VA examination addressing the claim for service connection for a chronic acquired psychiatric disorder (other than  PTSD), this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating to his current Axis I diagnoses (other than PTSD) may be associated with service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to his psychiatric disability, as described above, is sufficient to decide the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of psychiatric counseling or treatment at a mental health clinic in service will permit service connection for a chronic acquired psychiatric disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  However, the Board notes that the Veteran is not presently service-connected for any disabilities.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

The Board has reviewed the Veteran's service treatment records and notes that these show normal psychiatric findings on enlistment examination in June 1969, throughout active service, and on separation examination in April 1971.  The Veteran reported having no relevant psychiatric history or history of psychiatric symptoms in his medical history questionnaires concurrent with active duty.  The records show treatment for alcoholic withdrawal and acute alcoholic intoxication during one day in November 1970, after which the Veteran was released without symptoms.  His service records also indicate that he was confined to shipboard duty for a three-week period as a non-judicial punishment for unauthorized absence in July 1970, and again confined to shipboard duty with extra duty for a two-week period as a non-judicial punishment for dereliction in the performance of duties in November 1970.  However, the records do not indicate any psychiatric treatment or counseling during the entirety of the Veteran's active service.  As previously stated, the Veteran was examined and found to be psychiatrically normal on service separation examination in April 1971.  The Veteran was honorably discharged from naval service in May 1971.

Post-service medical records relevant to the Veteran's claim show treatment for Axis I diagnoses of generalized anxiety disorder (rule out dysthymia) in 1988, with subsequent Axis I diagnoses that included generalized anxiety disorder, PTSD, neurotic depression, cocaine dependence, alcohol abuse and dependence (continuous), with an Axis II diagnosis of a passive-aggressive personality disorder with mixed narcissistic and antisocial features.  The Veteran's clinical records do not contain any opinion that objectively links any of his Axis I psychiatric diagnoses to his period of military service.  (The Board notes, without making any specific factual conclusions, that a May 1993 VA psychiatric examination determined that the Veteran did not meet the criteria for a PTSD diagnosis on Axis I, and that all subsequent notations of PTSD in the record either note this diagnosis by way of clinical history or otherwise do not present any opinion linking it to his military service.)  As the Veteran's Axis I diagnoses and related treatment are not indicated any earlier than 1988, which is approximately 17 years after his separation from military service, and as he does not allege treatment for psychiatric complaints relating to his Axis I diagnoses throughout this period prior to 1988, the Board finds that this is evidence against a finding of continuity of psychiatric symptomatology, which weighs heavily against finding that a chronic acquired psychiatric disability (other than PTSD) had its onset in service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, as there is no clinical evidence demonstrating onset of psychotic disorder to a compensably disabling degree within the one-year presumptive period following the Veteran's discharge from active duty in May 1971, there is also no basis to award service connection on a presumptive basis for a chronic acquired psychiatric disorder (other than PTSD).  See 38 C.F.R. § 3.307, 3.309.  

In a written statement dated in June 2009, the Veteran's witness, Mr. J. H., testified that he knew the Veteran personally during their time in the Navy and attested that the Veteran "had problems and issues, stayed in fights," during active service.  Mr. J.H. further stated that he had to dissuade him from committing the irrational act of swimming ashore for liberty call while their ship was at harbor in Acapulco, Mexico, and that Mr. J.H. recalled the Veteran "taking pills to keep from being so up-tight."  

The Veteran has stated in his oral and written testimony that he always felt mentally unfocused and distressed during service and for many years after service, which he felt was the primary reason why he was unable to ever hold a steady job.  He stated that he was unable to fully comprehend that he was actually suffering from psychiatric problems until approximately 17 years after his discharge from active duty, when he first began seeking psychiatric counseling and treatment.  To the extent that the Veteran asserts that his aforementioned statements demonstrate continuity of psychiatric symptoms from his period of service to the present for purposes of establishing a nexus between his current Axis I diagnoses and service, while he may be competent to present his perceived symptoms and the situational history of his life during and after service (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), he is not competent to state that these perceived symptoms and life situations actually represent a chronic psychiatric disorder whose onset began in service and continued to the present time.  There is no evidence demonstrating that the Veteran or his witness, Mr. J. H., has had any formal training and accreditation in the field of psychiatric medicine.  Therefore, to the extent that the Veteran asserts that there is a link between his Axis I psychiatric diagnoses and military service based on his own personal knowledge of psychiatry and his mental condition, his statements in this regard are not entitled to any probative weight.  Similarly, the statement of Mr. J.H. that the Veteran "had problems and issues (and) stayed in fights" in service do not constitute a diagnosis of an Axis I psychiatric disorder concurrent with the Veteran's military service, but merely an unsupported lay opinion of very little probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Mr. J.H.'s statement regarding the Veteran's alleged use of pills to keep himself from getting "up-tight" are not credible, as they are contradicted by the clinical record concurrent with service, which does not show that the Veteran had ever been prescribed psychiatric medication during active duty.

In view of the foregoing discussion, the Veteran's claim for service connection for a chronic acquired psychiatric disorder other than PTSD must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this aspect of his VA compensation claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric disability, other than PTSD, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


